United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.Y., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Attica, MI, Employer
__________________________________________

)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1136
Issued: January 7, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 15, 2018 appellant, through counsel, filed a timely appeal from an April 26, 2018
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish that her right hip
condition was causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On February 15, 2017 appellant, then a 51-year-old sales and service associate/distribution
clerk, filed an occupational disease claim (Form CA-2) alleging that she developed pain in her
right hip and lower back, and arthritis in her right hip while in the performance of duty.3 She
alleged that she first became aware of her claimed conditions and of their relationship to her federal
employment on November 2, 2016. She did not stop work.
In an accompanying narrative statement, appellant noted that she had previously filed
claims for left knee and lower back injuries. She indicated that consistent with all of her prior
arthritic issues, her right hip/side was overcompensating for these injuries as she walked and
worked. Appellant’s right hip started to bother her in March 2016 while she was having left knee
trouble. Her right hip became extremely sore on August 1, 2016. Appellant described her work
duties as working six days a week and distributing mail from large equipment to several carrier
divisions, about two hours a day. Appellant also lifted, twisted, and turned to sort approximately
700 parcels in various locations within 15 feet of breaking them down on a daily basis. She lifted
bags of parcels that weighed up to 60 pounds and single parcels that weighed up to 70 pounds.
Appellant moved heavy wheeled equipment full of mail weighing up to 250 pounds and lifted tubs
of mail weighing up to 45 pounds. She continuously bent and walked between various hampers
and from the front to the back of the office to retrieve hold mail and notiﬁed parcels. Appellant
stood at a counter line processing mail and accepting parcels of various lengths, sizes, and weight
for approximately six hours on a daily basis. On approximately August 1, 2016 her right hip
became extremely sore and she had very limited mobility such that she could not stand for any
length of time and her gait was off. She sought medical treatment and an x-ray revealed joint
narrowing and sclerosis in her right hip. Subsequently, on January 3, 2017 she received an
injection in the right hip performed by Dr. Norman E. Walter, an attending Board-certified
orthopedic surgeon.
In support of her claim, appellant submitted an August 15, 2016 pelvis and bilateral hip xray report from Dr. Leighton Lum, a radiologist. Dr. Lum provided an impression of mild
degenerative osteoarthritis of both hips.
OWCP, by development letter dated February 22, 2017, advised appellant of the
deficiencies of her claim and afforded her 30 days to submit additional medical evidence, including
a detailed narrative report from her physician which included a history of the injury and a medical
explanation with objective evidence of how the reported work events caused or aggravated her

3

Appellant had filed prior claims before OWCP. These claims include OWCP File No. xxxxxx152, OWCP File
No. xxxxxx575, and OWCP File No. xxxxxx095 for left knee injuries and OWCP File No. xxxxxx895 for a back
injury. These claims have been combined with OWCP File No. xxxxxx152 serving as the master file. The current
claim has not been combined with the prior claims.

2

condition. It also requested that the employing establishment submit medical evidence, if appellant
had been treated at its medical facility.
In an undated narrative statement, appellant again related her history of injury. In 2005,
she sustained a left knee injury at work and since that time she struggled with arthritis in her knees,
hips, and lower back. Appellant continued to work and was treated by Dr. Walter. In late 2015,
she again experienced left knee pain for which she scheduled surgery. During this same time,
appellant’s right hip became immobile and she struggled to walk, bend, lift her leg in and out of a
car or shower, and walk up and down stairs. She noted the proposed medical treatment for her
knees and right hip.
Appellant submitted reports dated December 22, 2016 and February 1, 2017 from
Dr. Walter. In these reports, Dr. Walter noted that he had reviewed appellant’s social, family, and
surgical history. He also noted her complaints of pain in her hip and back, and difﬁculty externally
rotating the hip. Dr. Walter reviewed outside films brought by appellant, which showed 50 percent
narrowing in the hip. He maintained that this was the main source of her problem as documented
on internal and external rotation. Dr. Walter prescribed pain medication to treat appellant’s hip
condition.
In response to OWCP’s development letter, appellant requested a 30-day extension to
submit a report from Dr. Walter regarding the causal relationship between her right hip condition
and current work activities. No additional evidence was received by OWCP.
By decision dated March 27, 2017, OWCP denied appellant’s occupational disease claim
for failure to establish that the event occurred as alleged.
Appellant requested reconsideration on May 18, 2017. She submitted an April 27, 2017
report from Dr. Walter who related a history of his own treatment of appellant commencing on
May 20, 2010 for a left knee injury she sustained after her prior work injury. Dr. Walter noted that
he evaluated her on December 22, 2016, and February 1 and April 12, 2017 regarding her
complaints of pain in her right hip and groin. On April 12, 2017 he reviewed x-rays which showed
signiﬁcant arthritis in the right hip. Appellant reported to him that her pain was due to problems
she had with her opposite knee because she was limping badly and had an altered gait. Dr. Walter
performed an injection and advised appellant that her right hip condition may be related to the
altered gait she developed due to her left knee condition. He noted that the prolonged limping
aggravated the preexisting arthritis in her right hip and necessitated injection therapy.
By decision dated August 14, 2017, OWCP affirmed its March 27, 2017 decision, as
modified. It found that appellant had established fact of injury as she had substantiated the
implicated employment factors. However, the claim remained denied because the medical
evidence of record was insufficient to establish that appellant’s diagnosed right hip condition was
caused or contributed to by the accepted employment factors. OWCP noted that, based on
Dr. Walter’s April 27, 2017 report, appellant should pursue the argument that her right hip
condition was a consequence of the accepted left knee condition under that claim.
On April 11, 2018 appellant, through counsel, requested reconsideration and submitted
additional medical evidence from Dr. Walter. In a March 7, 2018 letter, Dr. Walter reiterated the

3

history of his own treatment of appellant. He further noted her continuing left knee symptoms
since 2010 and severe back and right hip pain following her work-related knee injury. Dr. Walter
maintained that the back pain and right hip joint space narrowing (osteoarthritis), which required
appellant to undergo a right total hip arthroplasty, were directly correlated to her prior left knee
injuries which resulted in her having many years of an altered gait. He concluded that it was his
firm belief that appellant’s employment contributed to that and would continue to do so without
appropriate restrictions.
By decision dated April 26, 2018, OWCP denied modification of its prior decision. It
found that appellant failed to submit rationalized medical opinion evidence explaining how her
diagnosed right hip condition was caused or aggravated by the established work factors. OWCP
noted that, based on Dr. Walter’s March 7, 2018 report, she should seek expansion of the
acceptance of her left knee claim to include a consequential right hip injury.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained in the performance of duty as alleged, and that any disability
or specific condition for which compensation is claimed is causally related to the employment
injury.5 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.8 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
4

Supra note 2.

5

T.H., Docket No. 17-0747 (issued May 14, 2018); C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine
Pendleton, 40 ECAB 1143 (1989).
6

T.H., id.; S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989); Joe D. Cameron, 41 ECAB
153 (1989).
7

Victor J. Woodhams, id.

8
Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D. 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).

4

whether there is causal relationship between the employee’s diagnosed condition and the
compensable employment factors.9 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty, and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that her
diagnosed right hip condition was causally related to the accepted factors of her federal
employment.
Appellant submitted a series of reports from her physician, Dr. Walter. In reports dated
April 27, 2017 and March 7, 2018, Dr. Walter opined that appellant’s back pain and right hip
osteoarthritis were caused by her prior work-related left knee injuries. As Dr. Walter related
appellant’s diagnosed conditions to prior employment injuries, his opinion is insufficient to
establish that she sustained back and right hip conditions due to the accepted employment factors.11
His remaining reports dated December 22, 2016 and February 1, 2017 found that appellant’s right
hip condition was caused by 50 percent narrowing in the hip as demonstrated by x-rays. However,
Dr. Walter failed to provide a firm diagnosis or specifically attribute a condition to the accepted
employment factors. Without a firm diagnosis supported by medical rationale, his opinion is of
little probative value.12 For the reasons set forth, the Board finds that Dr. Walter’s reports are of
insufficient probative value to meet appellant’s burden of proof.
The diagnostic study report of record from Dr. Lum is of limited probative value. The
Board has held that reports of diagnostic tests lack probative value as they do not provide an
opinion on causal relationship between appellant’s employment duties and a diagnosed
condition.13 The Board finds, therefore, that this evidence is insufficient to establish appellant’s
claim.
The Board finds that appellant has failed to submit rationalized, probative medical evidence
sufficient to establish a right hip injury causally related to the accepted employment factors.
Appellant therefore has not met her burden of proof.
On appeal counsel contends that OWCP’s April 26, 2018 decision is contrary to fact and
law. For the reasons set forth above, the Board finds that the weight of the medical evidence of
record does not establish that appellant’s right hip condition was caused or contributed to by the
accepted employment factors.

9

J.J., Docket No. 09-0027 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

10

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, supra note 6.

11

J.M., Docket No. 07-0974 (issued December 12, 2007).

12

See Samuel Senkow, 50 ECAB 370 (1999).

13

See K.V., Docket No. 18-0723 (issued November 9, 2016).

5

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her right
hip condition was causally related to the accepted factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the April 26, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 7, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

